PER CURIAM.
The Unemployment Appeals Commission determined that Debbie Thomas was not available for work and therefore she was not eligible to receive unemployment compensation benefits. The record contains competent substantial evidence that Ms. Thomas was not available for work because she improperly limited her search for employment to prospective state and county employers. Accordingly, we affirm. See Florida Industrial Commission v. Ciarlante, 84 So.2d 1 (Fla.1955); see also § 443.091(1)(c), Fla. Stat. (1997).
AFFIRMED.
W. SHARP, HARRIS and ANTOON, JJ., concur.